UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26777 CHINA YIDA HOLDING, CO. (Exact name of registrant as specified in its charter) Delaware 50-0027826 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 28/F Yifa Building, No. 111 Wusi Road Fuzhou, Fujian, P. R. China (Address of principal executive offices) (Zip Code) + 86 (591) 2830 8999 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares outstanding as of November 4, 2011 Common stock, $ 0.001par value EXPLANATORY NOTE This Amendment No.1 (“Amendment No.1”) to the Quarter Report on Form 10-Q of China Yida Holding, Co. (together with its subsidiaries, the “Company,” “we,” “our” or “us”) for the period ended September 30, 2011 as filed with the Securities and Exchange Commission (“SEC”) on November 7, 2011 (the “Original Form 10-Q”), is being filed to incorporate the Company’s revisions and responses pursuant to certain comment letters from the staff of the SEC dated December 9, 2011 and February 17, 2012 (the “SEC Comment Letters”). As required by Rule 12b-15 of the Securities Exchange Act of 1934, new certifications by the Company’s principal executive officer and principal financial officer are filed herewith as exhibits to this Amendment No.1. This Amendment No.1 does not affect any other portion of the Original Form 10-Q. Additionally, except as specifically referenced herein, this Amendment No.1 does not reflect any event occurring after November 7, 2011, the filing date of the Original Form 10-Q. INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010. 1 Condensed Consolidated Statements of Income and Comprehensive Income for the three and nine months ended September 30, 2011 and 2010. 2 Condensed Consolidated Statements of Cash Flows for thenine months ended September 30, 2011 and 2010. 3 Notes to the Condensed Consolidated Financial Statements. 4 -20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 30 Item 4. Controls and Procedures. 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3. Defaults Upon Senior Securities. 31 Item 4. (Removed and Reserved). 31 Item 5. Other Information. 31 Item 6. Exhibits. 31 SIGNATURES 33 i PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Other receivables, net Advances and prepayments Deferred tax assets Total current assets Property and equipment, net Construction in progress Intangible assets, net Long-term prepayments Deferred tax assets - Total assets $ $ LIABILITIES AND EQUITY Current liabilities Short-term loans $ $ Long-term debt, current portion - Accounts payable Current obligation under airtime rights commitment Accrued expenses and other payables Taxes payable Deferred tax liabilities - Total current liabilities Long-term obligation under airtime rights commitment Long-term debt Total liabilities Commitments and contingencies Stockholders' equity Preferred stock ($0.001 par value, 10,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.0001 par value, 100,000,000 shares authorized, 19,551,785 issued and outstanding as of September 30, 2011 and December 31, 2010 Additional paid in capital Accumulated other comprehensive income Retained earnings Statutory reserve Total China Yida Holding Co. Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 1 - CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, Net revenue Advertisement $ Tourism Cost of revenue Advertisement Tourism Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income from operations Other income (expense) Other income (expense), net ) ) ) Interest income Interest expenses ) Income before income tax and non-controlling interest Less: Provision for income tax Net income Net loss attributable to non-controlling interest Net income attributable to China Yida Holding Co. $ Net income $ Other comprehensive income Foreign currency translation gain Comprehensive income Comprehensive loss attributable to non-controlling interest Comprehensive income attributable to China Yida Holding Co. $ Earnings per share - Basic $ - Diluted $ Weighted average shares outstanding - Basic - Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 2 - CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Stock-based compensation Deferred tax - Changes in operating assets and liabilities: Accounts receivable ) - Other receivables, net ) Advances and prepayments ) Accounts payable ) Accrued expenses and other payables Taxes payable ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Repayment of loan from (loan to) non-controlling interest ) Other receivables - acquisition of land use rights ) - Advances and prepayments - acquisition of land use rights ) - Additions to property and equipment ) ) Additions to construction in progress ) ) Proceeds from disposal of intangible assets - Additions to long-term prepayments for acquisition of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributed by non-controlling interest - Net proceeds from issuance of common stock - Payments of obligation under airtime rights commitment ) ) Repayment of long-term loans ) - Proceeds from long-term loans - Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGES ON CASH NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, ENDING OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Non-cash investing and financing activities: Transfer from construction in progress to property and equipment $ $ Transfer from advances and prepayments to property and equipment $
